             Case 5:17-cv-04467-BLF Document 271 Filed 07/17/20 Page 1 of 3




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   HANNAH LEE (State Bar No. 253197)
 6 hlee@kramerlevin.com
   KRAMER LEVIN NAFTALIS
 7
    & FRANKEL LLP
 8 990 Marsh Road
   Menlo Park, CA 94025
 9 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
10
   AARON FRANKEL (pro hac vice)
11
   afrankel@kramerlevin.com
12 KRAMER LEVIN NAFTALIS
    & FRANKEL LLP
13 1177 Avenue of the Americas
   New York, NY 10036
14 Telephone: (212) 715-7793

15
   Attorneys for Plaintiff
16 FINJAN, INC.

17                               IN THE UNITED STATES DISTRICT COURT
18                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
                                          SAN JOSE DIVISION
20

21   FINJAN, INC.,                                Case No.: 5:17-cv-04467-BLF-VKD

22                  Plaintiff,                    PLAINTIFF FINJAN, INC.’S RESPONSE
                                                  TO THE COURT’S ORDER OF
23           v.                                   REDACTION RE ORDER [DKT. NO. 269]
24   SONICWALL, INC.,
25
                    Defendant.
26

27

28 __________________________________________________________________________________
   FINJAN’S RESPONSE TO THE COURT’S                     CASE NO.: 17-cv-04467-BLF-VKD
   ORDER RE REDACTION [Dkt. No. 269]
              Case 5:17-cv-04467-BLF Document 271 Filed 07/17/20 Page 2 of 3




 1 I.       INTRODUCTION
 2          Plaintiff Finjan, Inc. (“Finjan”) provides this response to the Court’s Order of Redaction (Dkt.
 3 No. 269) regarding the Court’s Order on a Discovery Dispute Regarding Privilege Claims (Dkt. No.

 4 268, the “Order”). Finjan seeks to seal only one portion of the Order, which contains an excerpt from a

 5 confidential agreement between Finjan and non-party, Cisco Systems, Inc. (“Cisco”).

 6
             Identification of        Portions of Document to     Designating         Reasons for Sealing
 7
         Document to be Sealed                 be Sealed              Party
 8      Order re Discovery           Highlighted portion at Page Finjan               This excerpt of the
        Dispute re Privilege         2, lines 19-23                                   Order contains an
 9      Claims (Dkt. No. 268)                                                         excerpt from the
                                                                                      confidential
10                                                                                    agreement between
11                                                                                    Cisco Systems, Inc.
                                                                                      and Finjan.
12

13 II.      ARGUMENT

14          Finjan seeks to seal the confidential information indicated above and highlighted in the

15 attachment to the Declaration of Aaron Frankel in Support of Finjan’s Response (“Frankel

16 Declaration”). Mindful of the Stipulated Protective Order and also Civil Local Rule 79-5, Finjan

17 supports the public filing of the entire Order, with the exception of the five lines on page 2 of the Order

18 that are quoted from the confidential agreement between Finjan and Cisco.

19          As set forth in the accompanying Frankel Declaration, the excerpt for which redaction is

20 requested contains confidential business information relating to the relationship between Finjan and

21 third-party Cisco and is designated as “Highly Confidential – Attorneys’ Eyes Only” under the

22 Protective Order in this case. Specifically, Finjan previously attached the confidential agreement

23 between Finjan and Cisco as Exhibit 2 to the Frankel Declaration in Support of Finjan’s Submission of

24 Documents for In Camera Review Relating to the Joint Discovery Letter Brief and requested this

25 document to be filed under seal. See Dkt. Nos. 256, 258. Consistent with the Court’s July 9th Order

26 (Dkt. No. 270) granting Finjan’s request to seal the confidential agreement between Finjan and Cisco

27

28
                                                        1
     FINJAN’S RESPONSE TO THE COURT’S                                   CASE NO.: 17-cv-04467-BLF-VKD
     ORDER RE REDACTION [Dkt. No. 269]
             Case 5:17-cv-04467-BLF Document 271 Filed 07/17/20 Page 3 of 3




 1 under the good cause standard, Finjan now requests that the highlighted portion at page 2, lines 19-23

 2 of the Order to be filed under seal.

 3          Attached hereto are redacted and unredacted versions of the Order.
 4 III.     CONCLUSION
 5          Finjan has shown good cause for this request to file the above-referenced excerpt of the Court’s
 6 Order under seal. This request is narrowly tailored to seal only information that is regarded as

 7 confidential. For these reasons, Finjan respectfully requests that the Court seal the excerpt indicated

 8 above.

 9
                                                        Respectfully submitted,
10

11   Dated: July 17, 2020                           By: /s/ Aaron Frankel
                                                        Paul J. Andre (SBN 196585)
12                                                      Lisa Kobialka (SBN 191404)
                                                        James Hannah (SBN 237978)
13                                                      Kristopher Kastens (SBN 254797)
                                                        Hannah Lee (SBN 253197)
14
                                                        KRAMER LEVIN NAFTALIS
15                                                       & FRANKEL LLP
                                                        990 Marsh Road
16                                                      Menlo Park, CA 94025
                                                        Telephone: (650) 752-1700
17                                                      Facsimile: (650) 752-1800
18                                                      pandre@kramerlevin.com
                                                        lkobialka@kramerlevin.com
19                                                      jhannah@kramerlevin.com
                                                        kkastens@kramerlevin.com
20                                                      hlee@kramerlevin.com
21                                                      AARON FRANKEL (pro hac vice)
22                                                      KRAMER LEVIN NAFTALIS
                                                         & FRANKEL LLP
23                                                      1177 Avenue of the Americas
                                                        New York, NY 10036
24                                                      Telephone: (212) 715-7793
                                                        afrankel@kramerlevin.com
25

26                                                      Attorneys for Plaintiff
                                                        FINJAN, INC.
27

28
                                                        2
     FINJAN’S RESPONSE TO THE COURT’S                                  CASE NO.: 17-cv-04467-BLF-VKD
     ORDER RE REDACTION [Dkt. No. 269]
